

116 HRES 126 IH: Expressing the sense of the House of Representatives regarding the necessity to publically exonerate the African-American sailors of the United States Navy who were tried and convicted of mutiny in connection with their service at the Port Chicago Naval Magazine in Concord, California, during World War II in order to further aid in healing the racial divide that continues to exist in the United States.
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 126IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. DeSaulnier (for himself and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives regarding the necessity to publically
			 exonerate the African-American sailors of the United States Navy who were
			 tried and convicted of mutiny in connection with their service at the Port
			 Chicago Naval Magazine in Concord, California, during World War II in
			 order to further aid in healing the racial divide that continues to exist
			 in the United States.
	
 Whereas, on July 17, 1944, the deadliest home-front disaster of World War II occurred at the Port Chicago Naval Magazine in Concord, California, when an explosion at the naval facility killed or wounded 710 people, 435 of whom were African-American;
 Whereas this single stunning disaster accounted for more than 15 percent of all African-American naval casualties during World War II;
 Whereas, after the disaster, 258 African-American survivors of the explosion refused to resume the loading and unloading of ammunition at the naval facility, citing inadequate training and the use of unsafe practices;
 Whereas, according to a United States Navy report, the actual work of loading ammunition and explosives aboard the ships was performed exclusively by Afro-Americans under the supervision of white officers and Afro-American petty officers;
 Whereas, according to a United States Navy report, the routine assignment of Afro-American enlisted personnel to manual labor was clearly motivated by race and premised upon the mistaken notion that they were intellectually inferior and thus incapable of meeting the same standards as their white counterparts;
 Whereas one of the ships was loaded with some 4,600 tons of ammunition and high explosives, some weighing 650 pounds with activating mechanisms or fuses installed;
 Whereas at that time there was no formal training in safe methods of ammunition handling given to enlisted men;
 Whereas the Navy failed to adequately provide these enlisted men with the tools necessary to operate under safe working conditions, even after the explosion occurred;
 Whereas, weeks before the explosion, the longshoremen’s union warned the Navy that there would be a disaster if the Navy continued to use untrained seamen to load ammunition, and offered to send experienced longshoremen to train Navy recruits in safe handling of ammunition, but this offer was ignored by the Navy;
 Whereas subsequent research has confirmed the use of unsafe ammunition loading methods at the naval facility at the time and has documented the existence of pervasive racial prejudice in the United States Navy during World War II;
 Whereas according to the book The Port Chicago Mutiny by Dr. Robert Allen, a worker described Port Chicago as a slave outfit, adding that we were considered a cheap labor force from the beginning; Whereas White officers would encourage African-American sailors to compete while loading ammunition and explosives while officers placed bets among themselves;
 Whereas following the explosion, many of the African-American survivors expected to be granted survivors’ leave before being reassigned to regular duty;
 Whereas such leaves were not granted, even for those who had been hospitalized, and all African-American men were to be sent back to work loading ammunition under the same officers as before;
 Whereas White officers were allowed to go home for 30-day leaves; Whereas 50 sailors of the United States Navy, all African-American men, ultimately were tried and convicted of mutiny for failing to obey orders to resume loading activities;
 Whereas a refusal to work is a passive act of resistance without intent to seize power; Whereas a mutiny is active revolt with the intent of taking charge;
 Whereas Thurgood Marshall, then a chief counsel for the NAACP, was reported as stating he saw no reason why the men should be tried for mutiny, which implies a mass conspiracy, rather than on lesser charges of individual subordination;
 Whereas Thurgood Marshall blasted the trial by stating that the defendants were being tried for mutiny solely because of their race and color;
 Whereas the Navy has concluded that there can be no doubt that racial prejudice was responsible for the posting of Afro-American enlisted personnel to the loading divisions at Port Chicago;
 Whereas similar racial prejudicial bias has been documented in the conduct of the trial that resulted in the court-martial of the sailors at Port Chicago;
 Whereas virtually all of the convicted sailors were released from prison early in 1946 and discharged under honorable conditions, and that the Navy announced then that race would no longer be a factor in filling its jobs;
 Whereas, in 1999, Freddie Meeks was pardoned by President Bill Clinton in recognition of the injustice he suffered as one of the convicted sailors;
 Whereas Mr. Meeks said at the time of his pardon, After all these years, the world should know what happened at Port Chicago. It should be cleared up that we did not commit mutiny, and we were charged with that because of our race.;
 Whereas, in 2003, the National Park Service dedicated the Port Chicago Naval Magazine National Memorial at the disaster site;
 Whereas the Port Chicago Naval Magazine National Memorial is not only a tribute to the 320 men who died in this World War II explosion, but it also became the touchstone for desegregation in the military and the beginning of civil rights for all Americans;
 Whereas in a July 17, 2014, letter recognizing the 70th anniversary of the tragedy, President Barack Obama, in regards to the African-American sailors at Port Chicago, stated faced with tremendous obstacles, they fought on two fronts—for freedom and equality at home; and
 Whereas while all sailors involved in the Port Chicago cases have passed away, family members and friends continue to request that the sailors be cleared of all charges: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the trial and conviction of 50 African-American sailors of the United States Navy for mutiny in connection with their service at the Port Chicago Naval Magazine in Concord, California, during World War II were wrongfully pursued because of racial prejudice, as evidenced by the racial bias in the Navy’s original findings in their cases and the different treatment afforded to the convicted sailors’ White counterparts and officers; and
 (2)Congress should publically exonerate the 50 Navy sailors in order to further aid in healing the racial divide that continues to exist in the United States.
			